Citation Nr: 1630228	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.   11-33 008		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a Board hearing before the undersigned in May 2014; a transcript of that proceeding has been associated with the record. 

The claim was previously before the Board in October 2014, at which time it was remanded for further development of the record. 


FINDINGS OF FACT

A bilateral foot disability was not incurred in service and is not otherwise shown to be etiologically related to or the result of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met. See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a)(West 2002); 38 C.F.R. § 3.159(b)(2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A January 2010 VCAA letter fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter indicated that additional information or evidence was needed to support this claim, and requested that the information or evidence be sent to VA. See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the Veteran's service treatment record, post-service VA treatment records, and records from the Social Security Administration have been obtained.  The Board finds that all records identified by the Veteran as relating to these claims have been requested and obtained.  As such, the record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i)(2015).  The Veteran was provided an additional VA examination for his foot claim in 2014 pursuant to the Board's remand.  The examiner reviewed the claims file, noted the Veteran's assertions, and examined him thoroughly. The Board finds this examination report and opinion to be thorough and complete, and sufficient to decide this claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the May 2014 hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2)(2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection - Law and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed. See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value. 

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A Bilateral Foot Disability

The Veteran contends that his foot disability had its onset during active duty service.  Specifically, during his Board hearing, and in numerous lay statements of record, the Veteran stated that he suffered from an allergic reaction to the dye in his socks, which resulted in swelling, pain, and cramping in the feet, and ultimately a rash/skin eruption that ate away at the skin on his feet/toes.  He reported that this occurred on several occasions during active duty service.  He testified that he was medically discharged for the foot condition. 

Service treatment records (STRs) reflect that the Veteran was treated on four occasions for foot problems between February 1974 and March 1974.  One entry reflects complaints of bilateral foot pain and swelling; the diagnosis was left foot stress reaction.  The Veteran was restricted from marching, running, and jumping for 72 hours. 

Another STR from February 1974 reflects complaints of bilateral foot pain, cramps, and reoccurring blisters at the tops of the toes; the Veteran also endorsed bilateral heel pain.  No significant pathology was noted.  He was told to apply balm and hot towels to the affected areas.  He was referred to podiatry. 

A February 1974 Podiatry STR noted "minimal pathology" and rule out (r/o) 3rd, 4th, and 5th interspace neuroma.  Toe irritation was noted as minimal.  An insole pad was prescribed to reduce meta-head pressure. 

A March 1974 Podiatry STR again noted "foot pain, same as last few times on sick call," and no obvious signs of pathology.  The STR indicated that the Veteran had requested an MOS change or "out of the Army."  Generalized non-descript pain in the right foot was noted.  No inflammation was present.  The Veteran was given foam insoles and declined aspirin. 

A March 1974 Discharge memorandum noted that the Veteran was being discharged from active duty on account of a personality disorder.  The Veteran indicated that he did not wish to undergo a separation examination.  

Post-service treatment records are silent for complaints, treatment, or diagnoses referable to the feet until 2010. 

The Veteran was afforded a VA foot examination in September 2010 and November 2010 (addendum opinion).  At that time, the Veteran reported the onset of foot symptoms as being eleven years after service.  The pertinent diagnoses were mild degenerative joint disease, calcaneal spur, and stable 4th digit deformity of the right foot.  A left foot disability was not diagnosed.  In the September 2010 VA examination report, the examiner opined that "bilateral foot pain" was less likely than not due to tissue and bone damage due to dye in socks while on active duty. The examiner reasoned that there was "nothing in the STRs to support the claim the Veteran is making today," and that several notes in the STRs were consistent with routine foot problems. See September 2010 VA Examination Report.  In the November 2010 VA examination report, the examiner opined that mild degenerative joint disease, calcaneal spur, and stable 4th digit deformity of the right foot were less likely than not caused by or a result of dye in his sock.  He again reasoned that there were no notations in the STRs about tissue damage to the feet secondary to dye in his socks.  Additionally, the Veteran stated that the onset of symptoms of the claimed foot problem began in 1985, which was eleven years after his discharge from service. 

The Veteran underwent another VA examination in December 2014.  At that time, he again reported that while in the military he was treated for a foot condition related to allergy to dye.  He stated that he was medically discharged from the military for this condition and now has arthritis all over his body.  Pertinent diagnoses included arthritis of the right foot and calluses of the left foot.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner initially noted that the Veteran's history was not consistent with his STR records and that he was not discharged because of his feet, but rather as a result of a personality disorder.  The examiner further reasoned that degenerative joint disease of the right foot would not be caused by an allergy to dye from socks; rather, when there is an allergy to dye, once that allergen is removed then the problem goes away.  The examiner noted that the examination of the left foot was basically normal except for some blisters noted on his great toe which would be consistent with aging.  With respect to decreased sensation of the bony prominence of the 2nd through 5th toes, bilaterally, (see 2010 VA examination report), the examiner stated that the Veteran had a history of alcohol abuse "which can account for the decreased sensation."  The examiner further stated, "If his foot condition was caused by his 3 months in the military one would expect severe arthritis and treatment prior to 11 years following discharge."  The examiner noted that the Veteran was treated for back pain and shoulder in 2007 and that he did not have any foot complaints at that time. 

The record also contains lay statement from the Veteran's wife and mother.  The Veteran's wife stated that she met the Veteran in 1974 or 1975 and that he "has always had problems or pain in his feet since I've known him."  The Veteran's mother reported that the Veteran lived with her following his discharge from service and that she observed him to have constant pain in his feet ("He was unable to walk without a limp because of the constant pain and could not wear colored socks because they would cause a rash to his feet and they would swell up.").  She stated, "I have personally witnessed the limp and feet problems get worse over the years that he lived with me and they continue today."

Analysis 

Considering the first element of Shedden, the record clearly demonstrates that the Veteran has a current right foot disability, diagnosed as degenerative joint disease, calcaneal spur, and stable 4th digit deformity, and a left foot disability, diagnosed as calluses. See VA 2010 and 2014 VA Examination Reports. 

Concerning the second Shedden element - namely, medical or lay evidence of in-service incurrence or aggravation of a disease or injury - the Veteran has competently reported that he was treated for foot problems in service, and STRs confirm that he presented to the clinic for foot-related complaints, including a stress reaction and possible neuroma, on several occasions.

While there is evidence of foot-related complaints during service and current diagnoses, the problem with the Veteran's claim for service connection arises with the third element of Shedden, medical evidence of a nexus.  

As noted above, the earliest clinical evidence documenting treatment for foot problems is in 2010.  This is approximately 36 years after service discharge. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  (Note: It follows that there is no basis to award service connection based on the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, as the record does not contain a diagnosis of foot arthritis within one year subsequent to service discharge, let alone manifestations to a degree of 10 percent within that year). 

Further, the medical evidence of record does not include any statements or opinions that attribute the Veteran's current foot disorder to his military service.  In fact, the only medical opinion in this case is against the claim for service connection.  In this regard, the December 2014 VA examiner interviewed the Veteran, reviewed all pertinent service and post-service records, and concluded that the current foot disorders were not related to service.  In so finding, the examiner expressly considered the Veteran's claim that the dye in his socks caused his bilateral foot problems, to include right foot DJD.  The examiner provided rationale for his negative opinion and cited to other etiological factors (e.g., aging, alcohol abuse, etc.).  For all of the aforementioned reasons, the Board finds the 2014 VA opinion to be highly probative as to the issue of nexus.  Notably, there are no contrary medical opinions of record.  

The Board acknowledges the Veteran's statements, and those of his wife and mother, that he has experienced foot symptoms since service.  While the Veteran, his wife, and his mother are competent to report on such matters, the Board does not find their statements, taken as whole, to be credible. See Layno, supra. 

As an initial matter, the Veteran has repeatedly asserted that he was medically discharged from service on account of a foot disability. See, e.g., VA Examination Reports.  However, review of the Veteran's service personnel records shows that this assertion is patently untrue.  Indeed, official records from the Army unequivocally reflect that the Veteran was discharged for reasons related to a personality disorder; there is simply no mention of a foot disability in the discharge documents.  Additionally, the Veteran's statements concerning symptoms of a bilateral foot disability continuously since service have been inconsistently reported throughout the record.  For example, in a February 2010 statement, the Veteran reported that he had pain, swelling, and numbness in his feet ever since service. See also January 2015 Statement.  However, during his 2010 VA examination, he reported a history of onset of foot symptoms in 1985, which was approximately 11 years after his separation from service; during his 2014 VA examination, he made no specific assertions regarding onset, only noting that he had been medically discharged for his foot condition and that he currently had arthritis "all over his body."  Again, there is no clinical evidence of foot complaints, treatment, or diagnoses until approximately 2010. 

In view of the above, the Veteran's statements, as well as those of his wife and mother, concerning continuity are inconsistent both internally and with other evidence of record. Caluza, supra.  Accordingly, the Board finds that the reported history of having a bilateral foot disability since service is not credible, and a grant of service connection on the basis of a showing of continuity of symptomatology (see 38 C.F.R. §§ 3.303(b)(see also Walker, supra) is not warranted here.  

Lastly, the Board acknowledges the Veteran's and his family's sincere beliefs that his bilateral foot disability is related service.  However, there is no indication that they possess the requisite medical knowledge or education to provide a probative opinion involving diagnosis and medical causation between his bilateral foot disabilities and service. See Layno, supra.  Consequently, their statements regarding bilateral foot disabilities are insufficient to establish the medical diagnosis or a nexus to service.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. See Jandreau, supra.  Here, however, the Board finds no basis for concluding that the Veteran, his wife, and/or his mother are competent to establish the diagnosis and etiology of his bilateral foot disabilities in the absence of specialized training.  The Board finds the VA examiner's opinion more persuasive because of the medical training of the examiner.  Consequently, the Veteran's statements, and those of his wife and mother, do not constitute competent medical evidence in support of the claim.

Accordingly, the Board finds that the claims for service connection for a bilateral foot disability must be denied.  As the preponderance of the evidence is against the claim, the claim is denied. 38 U.S.C.A. § 5107(b)(West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra. 


ORDER

Entitlement to service connection for a bilateral foot disability is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


